Citation Nr: 0315960	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an effective date earlier than August 17, 
1998, for the assignment of a 10 percent rating for chronic 
dislocation of the left shoulder, status post surgical 
repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that assigned a 10 percent rating for 
the veteran's service-connected disability effective from 
August 17, 1998.  The veteran's claim was remanded for 
additional development in May 2001.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  In March 1973, the veteran filed his initial claim for 
service connection for a left shoulder disability.  Service 
connection was denied by a RO decision dated in August 1973.  
The veteran failed to perfect an appeal of the decision and 
it became final.

2.  The veteran submitted a request to reopen his claim that 
was received on August 17, 1998.  The RO determined in March 
1999 that the August 1973 was clearly and unmistakably 
erroneous.  The veteran was granted service connection for a 
left shoulder disability and assigned a noncompensable 
rating, effective from March 21, 1973, the date of the 
original claim.

3.  The veteran's disability rating was increased to 10 
percent in July 1999.  An effective date of March 9, 1999, 
was assigned.  A June 2000 rating decision amended the 
effective date to August 17, 1998.

4.  There are no medical records to show any treatment for 
the left shoulder disability between 1973 and 1999.

5.  The first objective evidence of any increase in 
symptomatology for the left shoulder after service, to 
include x-ray evidence of arthritis, is dated in April 1999.


CONCLUSION OF LAW

An effective date earlier than August 17, 1998, for the 
assignment of a 10 percent evaluation for service-connected 
chronic dislocation of the left shoulder, status post 
surgical repair, is not warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 
5003, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was treated in service for complaints of chronic 
subluxations of the left shoulder.  He underwent surgery for 
the problem in May 1969.  The records from the surgery are 
not available.  The veteran was evaluated for complaints of 
left shoulder pain in March 1970.  He developed pain while 
doing physical training and "kitchen patrol (KP)."  
Physical examination revealed deltoid tenderness with good 
range of motion.  The impression was muscle strain of the 
left shoulder.  He received an injection of Xylocaine.  He 
was seen again in May, June and July 1970, respectively, with 
complaints of left shoulder pain.  A July 1970 orthopedic 
consultation requested an analysis of whether a physical 
profile was required because the veteran felt a sensation 
that his shoulder might dislocate whenever he would lift.  
The consultation noted that the repair was solid and that the 
veteran had external rotation of 20-25 degrees.  No profile 
was needed.  An x-ray of the left shoulder in July 1970 was 
interpreted to show a concavity of the humerus in the region 
of the greater tuberosity similar to those changes seen in 
the instance of chronic dislocation.  There appeared to be a 
small amount of fluid within the shoulder joint.  The 
acromioclavicular (AC) joint was normal.  Metallic screws 
were noted through the coracoid process.  The veteran did not 
receive any further treatment for his left shoulder.  His 
August 1971 separation physical examination was negative for 
any findings relating to the left shoulder.  He was then 
released from active duty in August 1971.

The veteran submitted his original claim for compensation 
benefits in March 1973.  He indicated on his claim form that 
he had received treatment in service from May to November 
1969 but that he had not received any further treatment after 
service.

Associated with the claims file were treatment records from 
the VA hospital (VAH) at Hines, Illinois, dated in March 
1973.  The records related to treatment for substance abuse.  
The veteran's left shoulder was examined as part of an 
overall physical examination.  An old scar over the anterior 
portion of the left shoulder was noted.  

The veteran was notified in June 1973 that he would be 
scheduled for a VA examination.  The veteran failed to report 
for a July 1973 examination.

The veteran's claim was denied in August 1973.  The rating 
decision found that the veteran's left shoulder condition 
preexisted service and was not aggravated during service.  It 
was also noted that the veteran had failed to report for his 
scheduled examination.  The veteran was notified of this 
action in August 1973.  He did not appeal the denial and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

Associated with the claims file are three VA Form 10-7131s, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action.  The forms indicate 
that the veteran was treated for substance abuse at the VA 
medical center (VAMC) in Battle Creek, Michigan, in 1982, 
VAMC North Chicago, Illinois, in 1994, and VAMC Lakeside, 
Illinois, in 1996.

VA received the veteran's current claim on August 17, 1998.  
The veteran wanted to reopen his claim for entitlement to 
service connection for his left shoulder.  

Associated with the claims file is a discharge summary from 
VAMC Milwaukee, Wisconsin.  The summary covered a period of 
hospitalization in June 1998.  The veteran was treated for 
polysubstance dependence and adjustment disorder.  The 
summary noted that physical examination reported strength of 
5/5 in all four extremities and a normal range of motion.  
There was no mention of any problems relating to the left 
shoulder.

The RO contacted the veteran in September 1998 and informed 
him of the evidence necessary to reopen his claim.  The 
veteran was informed that records would be requested from the 
VAMCs in Milwaukee, Battle Creek and Lakeside.  However, only 
records from August 1997 to the present were to be requested.

Requests were made to the VAMCs at Lakeside and Battle Creek.  
VAMC Lakeside responded in September 1998 that there was no 
information for the veteran at the facility.  A Report of 
Contact, dated in September 1998, shows that records from the 
VAMC in Battle Creek were retired in 1993 and that the 
veteran had not been there since that time.  A confirmation 
of this was received in September 1998, which stated that 
there were no records for 1997.

The veteran submitted a statement in September 1998 wherein 
he said that he suffered dislocations of the left shoulder in 
service that required surgery.  He said that a pin was put in 
place to prevent further dislocations.  He also said that he 
had recurrent dislocations from that time until he had 
surgery in 1976.  

Records were obtained from VAMC Milwaukee for the period from 
July 1998 to October 1998.  The records were negative for 
treatment for left shoulder problems.  Further, there was no 
indication that the veteran's left shoulder condition 
interfered with his ability to obtain and maintain 
employment.

The veteran's claim was denied in October 1998.  The RO found 
that no new and material evidence had been submitted to 
reopen the claim.  The veteran submitted his notice of 
disagreement in January 1999.  He indicated that he had had 
surgery on his left shoulder at Methodist Hospital in Gary, 
Indiana, and requested that the records be obtained.

The veteran's records were requested from The Methodist 
Hospitals in September 1998.  The facility replied that same 
month that records were only maintained for a period of nine 
years.  Therefore, the records for the veteran's surgery in 
1976 would not be available.  A second response was received 
from the hospital in April 1999 confirming the prior response 
that the records were only maintained for a period of nine 
years.

The RO determined that that there was clear and unmistakable 
error (CUE) in the August 1973 rating decision and granted 
service connection for a chronic left shoulder dislocations, 
status post surgical repair in March 1999.  The effective 
date of service connection was established as March 21, 1973, 
the date of the veteran's original claim for compensation 
benefits.  The veteran was assigned a noncompensable 
disability rating as part of the March 1999 decision that was 
also effective from March 21, 1973.

Notice of the rating action was provided that same month.  
The veteran was advised that he was assigned a noncompensable 
rating from March 1973 because he failed to report for a 
scheduled examination in 1973 and that there was no evidence 
of record showing any complaints or treatment for a left 
shoulder disability since his discharge from service.

The veteran was afforded a VA examination in April 1999.  
Based on the results of this examination, the veteran was 
assigned a 10 percent disability rating in July 1999.  The 
rating was made effective as of March 9, 1999.  The veteran 
disputed the effective date and argued that it should be 
retroactive to August 1973.  The RO issued another rating 
decision in June 2000 and found the effective date for the 10 
percent rating to be August 17, 1998; the date the veteran's 
claim to reopen was received.  

The Board remanded the veteran's case in May 2001.  The 
purpose of the remand was to afford the veteran an 
opportunity to provide evidence or information regarding 
treatment for his left shoulder disability after service.  
Further, the RO was instructed to obtain all outstanding VA 
records for the veteran that related to treatment from March 
1973 and thereafter.

The RO obtained electronic VA treatment records from the 
North Chicago, Illinois, VAMC for the period from February 
1994 to May 2001.  The records pertained to treatment for 
conditions unrelated to the veteran's left shoulder.  The 
veteran was admitted to a domiciliary program in February 
1996.  The physical examination at that time was essentially 
unremarkable.  A recreational therapist notation from June 
1996 reported the veteran as being physically active and that 
he was a member of a basketball team.  The veteran was also 
noted to be employed full time and working 12-hour shifts.  
An August 15, 1996, entry noted that the veteran complained 
of left knee and back problems but there was no mention of 
any left shoulder problems.  A history of left shoulder 
surgery was noted at the time of his admission in May 1997 
but no shoulder complaints or problems were identified.  A 
physical examination in July 1997 reported that the veteran 
had a good range of motion in all joints for someone of his 
age with no gross deformities noted.  Similar findings were 
reported for physical examinations dated in November 1997, 
December 1998 and January 1999.  A similar examination, dated 
April 15, 1999, reported that the veteran had two large 
surgical scars on the anterior area of the left shoulder with 
some decrease in the range of motion when he lifted his arm 
over his head.  The treatment records contain a considerable 
number of x-ray reports for a wide range of radiographic 
studies.  There are no x-ray reports for evaluation of the 
veteran's left shoulder other than the one report from April 
1999 when x-rays were done as part of the VA examination. 

In addition to the physical examination findings reported, 
the records also show that the veteran was provided a lengthy 
period of treatment and vocational therapy in 1996.  A number 
of problems were identified that related to the veteran's 
unemployability at that time.  There was no mention of any 
left shoulder problems as being a factor in limiting the 
veteran's ability to work or obtain employment.  Finally, the 
records from April 1999 to May 2001 do not show treatment 
related to the veteran's left shoulder or record any history 
of longstanding complaints.

The RO wrote to the veteran in July 2001 and requested that 
he identify any post-service sources of treatment for his 
left shoulder.  He was also requested to provide a statement 
of a detailed history regarding his left shoulder disability.  
The veteran was advised that, if he wanted the RO to obtain 
any records on his behalf, he should sign the necessary 
release forms.  The veteran was further advised that his 
records from several VA facilities were requested.

A discharge summary from VAMC Lakeside was received in July 
2001.  The summary pertained to a period of hospitalization 
from January to February 1996.  The veteran was treated for 
depression and substance abuse.  The summary reported the 
physical examination as essentially normal.  There was no 
mention any of problems regarding the veteran's left 
shoulder.

Handwritten clinical records from VAMC North Chicago were 
received and associated with the claims file in July 2001.  
The records covered a period from June 1994 to March 1998.  
The records contained no relevant information regarding the 
veteran's left shoulder.

The veteran, through his representative, submitted an 
additional outpatient medical record from VAMC North Chicago 
in January 2002.  The record was dated in January 2002.  The 
veteran gave a history of injury to the left shoulder in 
service with subsequent surgery and the placement of metal 
pins.  The veteran said that he had the pins/screws removed 
in 1976.  The examiner reported the presence of two surgical 
scars on the left shoulder.  The examiner also said that the 
veteran must have had two different surgeries as the April 
1999 x-rays of the left shoulder were negative for any signs 
of metallic screws.  The physical examination at that time 
reported that the veteran had some limitation of motion when 
he lifted his arm over his head.  There were no other 
limitations or problems noted.

The RO wrote to the veteran in June 2002 and again in 
September 2002 to advise him that efforts were being made to 
obtain any past records from VAMC Battle Creek.  Evidence of 
record reflects numerous inquiries were made to VAMC Battle 
Creek to obtain any outstanding records since 1982.

A discharge summary from VAMC Battle Creek was received in 
December 2002.  The summary related to a period of 
hospitalization in September 1993.  The veteran was treated 
for chemical dependency.  The summary said that the physical 
examinations were noncontributory.  There were no complaints 
regarding the left shoulder noted in the summary.

II.  Analysis

The Board notes that the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2002).

Under the provisions of 38 C.F.R. 3.105(a) (2002), 
determinations that are final and binding, including 
decisions regarding degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  The effective date for an award 
based on error under the provisions of 38 C.F.R. 3.105(a), is 
the date from which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.  38 C.F.R. 3.400(k) (2002).

In this case, the veteran was granted entitlement to service 
connection based on the revision of prior final decision as a 
result of a finding of CUE.  The effective date of the grant 
of service connection was established as March 21, 1973.  
This was the date of receipt of the veteran's original claim 
for disability compensation benefits for a left shoulder 
disability.  The result of this finding is that the effective 
date of the assigned disability rating must be considered 
from the time of the award of service connection.  

The veteran's left shoulder disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, which is 
used to rate disabilities involving degenerative arthritis 
and Diagnostic Code 5203, which is used to rate disabilities 
involving impairment of the scapula or clavicle.  38 C.F.R. 
§ 4.71a (2002).  The rating schedule, under Diagnostic Code 
5003, provides that, when documented by x- rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  The criteria for Diagnostic Code 
5203 provides that a 10 percent rating for the minor arm is 
warranted where there is nonunion of the joint without loose 
movement or malunion of the joint.  Id.  

The record contains no medical evidence dated between July 
1973 and February 1994.  The evidence of record at the time 
of the August 1973 rating decision consisted of the veteran's 
service medical records (SMRs), a VA examination dated in 
March 1973 and a hospital summary for a period of 
hospitalization from March 1973 to July 1973.

The SMRs noted the veteran's complaints in service and 
ultimate surgery to repair his recurrent dislocations.  The 
SMRs do no reflect any ongoing problems with the left 
shoulder.  In fact, the veteran was treated for a sprained 
ankle in 1971 that he injured while playing basketball.  The 
post-service records from 1973 are completely negative for a 
reference to any left shoulder problems.  Only a history of 
left shoulder surgery is noted.

Physical examinations from February 1996, through January 
1999 reported no problems with the left shoulder, in fact the 
range of motion was repeatedly noted to be good for all of 
his joints for the veteran's age.  The veteran was noted to 
be employed and working 12-hour shifts in 1996 as well as 
playing basketball as part of his domiciliary program.  There 
clearly was no evidence of any outstanding impairment.  The 
first documentation of any complaints and impairment 
regarding the left shoulder were not of record until an 
outpatient examination from April 15, 1999, noted that the 
veteran had some limitation of motion of the left arm when 
moving it above his head.  At the veteran's VA examination on 
April 27, 1999, the examiner reported that the veteran 
resisted any attempts to examine the left shoulder for range 
of motion.  A diagnosis of mild traumatic arthritis of the 
left shoulder with repeated dislocations was provided.  It 
should also be noted that surgical scarring has been noted, 
but no evidence presented shows that the veteran experienced 
any symptom that would warrant a compensable rating prior to 
August 17, 1998.  See 38 C.F.R. § 4.118 (1998).  

The finding of CUE in the August 1973 rating decision does 
nothing to advance the veteran's claim for an earlier 
effective date for his 10 percent disability rating.  That 
decision merely provided redress for an earlier erroneous 
finding that denied entitlement to service connection for a 
left shoulder disability.  The issue of the level of 
disability, and the effective date for a finding of an 
increase in disability, is an entirely separate matter.  See 
Meeks v. West, 216 F.3d 1363, 1366 (Fed. Cir. 2000).  

When considering all the evidence of record the Board finds 
that there is no basis to warrant the assignment of an 
effective date earlier than August 17, 1998, for the award of 
compensation.  The RO treated the veteran's submission at 
that time as a reopened claim of a prior final denial.  The 
first objective evidence of record to show a compensable 
level of impairment came from the April 1999 VA examination.  
The post-remand addition of the VA treatment records does 
nothing to support a conclusion that the veteran suffered any 
compensable increase in his left shoulder symptoms prior to 
April 1999.  As there is no objective evidence to fill the 
gap between March 1973 and August 1998, there simply is no 
rational basis to award an earlier effective date for the 
veteran's 10 percent rating.  The veteran has been granted 
the most generous date possible in this case.  The veteran's 
claim is denied.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  The evidence of record shows that the veteran 
is service-connected for a left shoulder disability and 
assigned a 10 percent rating.  He is disputing the effective 
date for the rating.  There is no outstanding information or 
evidence needed to complete a claim in this case.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was granted service connection for a left 
shoulder disability in March 1999 based on a finding of CUE 
in the August 1973 rating action.  He was assigned a 
noncompensable disability rating at that time as there was no 
medical evidence of record after 1973.  A 10 percent rating 
was then assigned in July 1999 with an effective date of 
March 9, 1999.  The veteran was advised at that time that an 
earlier effective date could not be granted as he had failed 
to report for a scheduled VA examination in July 1973 and 
that there was no medical evidence of record to show an 
increase in symptomatology since 1973.  The effective date 
for the 10 percent rating was later established as August 17, 
1998, by way of a rating decision dated in June 2000.  The 
veteran was again advised that an earlier effective date 
could not be established for the same reasons cited in the 
July 1999 rating decision.

The veteran submitted his notice of disagreement in May 2000.  
He maintained that he should be granted an effective date 
from March 1973.

The veteran was issued a statement of the case (SOC) in July 
2000 that addressed the entire development of his claim up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  The SOC noted that attempts to obtain private 
treatment records for his 1976 surgery were unsuccessful and 
that the records no longer existed.  The SOC again notified 
the veteran that there was no evidence to show an increase in 
symptomatology prior to the effective date assigned.  

The Board remanded the claim in May 2001 to allow for the 
veteran to submit evidence regarding his medical condition 
between 1973 and 1998.  The remand also instructed the RO to 
attempt to obtain outstanding VA medical records from 1982 to 
1998 that might be helpful in establishing an earlier 
effective date.

The RO wrote to the veteran in July 2001.  The RO advised the 
veteran of the evidence he needed to submit to show treatment 
for his left shoulder since 1973.  He was asked to identify 
any sources of treatment, either private or VA, so that 
records could be requested on his behalf if he did not want 
to obtain them.  The veteran was advised that VA records were 
requested from VAMC North Chicago, VAMC Lakeside and VAMC 
Battle Creek.

The RO obtained treatment records from the three VA sources 
identified.  The veteran was kept apprised of the efforts to 
obtain the records on his behalf.

The veteran did not provide any response to the RO's July 
2001 letter other than to submit a copy of a VA outpatient 
treatment record dated in January 2002.

The veteran's claim remained denied and he was issued a 
supplemental statement of the case (SSOC) in January 2003 
that reviewed the additional evidence added to the record.  
The SSOC contained a detailed review of all of the evidence 
added to the record since the May 2001 Board remand.  The 
veteran was advised that the evidence did not demonstrate any 
increase in symptomatology prior to August 1998.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish an earlier effective date.  He 
was kept informed of the evidence developed by VA.  The July 
2000 SOC and January 2003 SSOC informed the veteran as to why 
the evidence added to the record did not allow for the grant 
of his claim.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was informed from the outset, in 
July 1999, that he needed to submit medical evidence to show 
that he was treated for complaints involving his service-
connected left shoulder at any time from 1973 to 1998.  He 
was asked to identify any sources of records that could be 
obtained to assist in the development of his claim.  VA 
treatment records were obtained and associated with the 
claims file.  The only private records identified by the 
veteran were destroyed many years before his current claim.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

The claim for an effective date earlier than August 17, 1998, 
for the assignment of a 10 percent rating for chronic 
dislocation of the left shoulder, status post surgical 
repair, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

